                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           No. 5:15-CR-173-D-1
                            No. 5:20-CV-278-D

ANASTACIO CANTERO-BOLANOS,                    )
                                              )
             Petitioner,                      )
                                              )
             V.                               )               ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
             Respondent.                      )



      This matter is before the Court on the parties' joint motion to set a briefing

schedule on Petitioner's motion pursuant to 28 U.S.C. § 2255 seeking vacatur of his

conviction under 18 U.S.C. § 922(g) based on United States v. Rehaif, 139 S. Ct. 2191

(2019). For the reasons set forth in the parties' joint motion, the motion is GRANTED.

It is further ORDERED that:

             (a)   Counsel for Petitioner shall make every effort to file any

      withdrawal of Petitioner's Rehaif-based Section 2255 no later than September

      13, 2021;

             (b)   Respondent's motion to dismiss and supporting memorandum

      shall be due by October 13 unless Petitioner's motion is withdrawn before then;

             (c)   Petitioner's response, if any, shall be due within twenty-one (21)

      days of the filing of Respondent's motion to dismiss;




                                             1

        Case 5:15-cr-00173-D Document 55 Filed 07/27/21 Page 1 of 2
      (d)    Respondent's reply, if any, shall be due within fourteen (14) days

after Petitioner's response.

      So ORDERED THIS _Kl_ day of July 2021.




                                             United States District Judge




                                      2

 Case 5:15-cr-00173-D Document 55 Filed 07/27/21 Page 2 of 2
